Citation Nr: 1300109	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-40 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure. 

2.  Entitlement to service connection for residuals of burns on the neck and shoulder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded this case in March 2012 for additional development, and the case is once again before the Board for appellate review. 


FINDINGS OF FACT

1.  There is no competent and credible evidence of record linking any current residuals of burn scars of the neck and shoulder to any incident of the Veteran's military service. 

2.  There is no competent and credible evidence of record linking a respiratory disorder to include COPD or an asbestos-related respiratory disorder to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of burns on the neck and shoulder due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The Veteran does not have asbestosis or COPD due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran was provided notice of the VCAA in April 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In this letter, the Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private medical records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran and his representative. 

This case was previously remanded by the Board in March 2012 to provide the Veteran with adequate VA opinions for his claimed disabilities.  The Board notes that the April 2012 VA examination report and opinions reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnosis and an opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the medical examination and opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As the April 2012 VA examiner complied with the Board's remand instructions and provided an appropriate rationale for her opinion, the Board is satisfied that the development requested by its March 2012 remand has now been satisfactorily completed and substantially complied with respect to his claimed burn scars and respiratory disability.  See Stegall v. West, 11 Vet. App. 268 (1998) (where there was substantial compliance with the Board's remand instructions). 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to asbestos-related claims; nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease.  VAOPGCPREC 04-00 (April 13, 2000).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the competency, credibility, and resultant probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Board notes that the United States Court of Appeals for Veterans Claims similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Service connection for Residuals of Burns on the Neck and Shoulder

In a June 2007 private medical report, the Veteran initially reported that he sustained an accident while serving in the U.S. Navy in 1964, wherein a jet airplane put on its afterburners and he sustained burns of the face and upper chest.  The private physician, Dr. P.R.B. noted that the Veteran was apparently in sick bay for seven to nine days, and it was unclear whether he had inhalation of smoke or heat which could have injured his lungs.  The Veteran reported that he had been left with some scarring of the skin and had been given Benadryl cream for such.  He was diagnosed with COPD and prior burns while in the military, leaving him with scarring of the neck and chest wall.

In a July 2007 letter, a private physician, Dr. J.D.D., stated that it was his understanding that the Veteran sustained severe burn injuries involving the back while he served in the military and that apparently a jet aircraft turned on its afterburners prematurely while launching from an aircraft carrier.  Dr. J.D.D. noted that, since then, the Veteran had dealt with discomfort and disfiguration involving his back.

In his October 2009 Appeal to Board of Veterans Appeals (VA Form 9), the Veteran reported that in mid-January 1965 while stationed aboard the USS Saratoga, he was assigned to check the weight of aircraft when a nearby AV-8 engine started.  The engine afterburners caused burn injuries to his shoulders, neck, and back of the head.  He received medical treatment thereafter.  

Service treatment reports reflect no abnormalities of the head, face, neck, scalp, skin, lungs, or chest were found upon clinical evaluation in the September 1963 enlistment examination.  Identifying body marks at this time included scars of the chin, buttock, and left thumb and a vaccination scar of the upper left arm.  In a September 1963 Report of Medical History, the Veteran did not report any respiratory or skin disabilities.  An August 1964 Report of Medical Examination revealed no abnormalities of the head, face, neck, scalp, lungs or chest were found upon clinical evaluation; identifying body marks included scars of the chin, buttock, and left thumb and a vaccination scar of the upper left arm, and a pilonidal cyst was noted upon clinical evaluation of the skin and lymphatics.  In an August 1964 Report of Medical history, the Veteran did not report any respiratory or skin disabilities.  Finally, an October 1966 separation examination reflects no findings of abnormalities of the head, face, neck, scalp, lungs or skin, including burns or residuals thereof, and the Veteran's identifying body marks included a right frontal half inch scar. 

In light of the Veteran's reported history, as noted, the Board remanded the case in March 2012.  A VA examination was conducted the next month.  After reviewing the Veteran's medical history and examining him, the physician reported that there was no evidence of record to substantiate any current residuals of burns to the neck and shoulder.  The examiner also noted that there was no evidence of burns sustained during service.  Furthermore, current physical examination did not evidence any burns or scarring to the neck and shoulders.  The Veteran had areas of hypopigmentation surrounding his freckles on the arms, face, neck, and back.  The Veteran claimed that these areas were his residual scarring.  The examiner noted that the hypopigmentation had the appearance of vitiligo.  The etiology was unknown, but may be an autoimmune process since autoantibodies to melanocytes have been identified and vitiligo often occurs with autoimmune disease.  She concluded that the freckles and surrounding areas of hypopigmentation do not reflect scarring or residuals of a burn injury.  

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, a review of his STRs, does not show that he ever complained about or was treated for or received a diagnosis of residuals of burns on the neck and shoulder of any sort.  The RO, in January 2010 also requested an additional search for records by the National Archives and Records Administration, to help verify statements of the Veteran regarding his injury.  Significantly however after examining the decks logs of the USS Saratoga, the National Archives and Records Administration responded in March 2010 that it was unable to locate any information concerning injury or medical treatment for the Veteran.   

He is competent, even as a layman, to proclaim for example having experienced burns.  Indeed, he is even competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

But his lay testimony concerning this also must be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case the Board finds his statements at the time of his separation from service (denying a history of burns), the service treatments records(which show no accident concerning his injuries), and deck logs (which show no accident concerning his injuries) more credible in this case as opposed to his statements made in 2007 regarding any burn injury.  Notably, when initially diagnosed with COPD in 1992 and for the 15 years, thereafter, the Veteran did not mention any inservice burn injury. 

The Board also finds that the Veteran is not competent from a medical point of view to challenge the physician's conclusion that what the Veteran claims are scars are vitiligo instead.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  In this case, his statements are not sufficient competent evidence to establish that his skin condition is a result of burn scars.  It is not shown that he has the medical expertise to make diagnoses and supply opinions concerning the relationship between his current skin condition and disease or injury during his military service.

It is noted that private physicians, when reporting diagnoses have included in the medical histories, the Veteran's accounts of sustaining burn injuries.  The Board concludes that the examiner's statements are not probative enough to support the notion that he has residual burn scars from military service.  The physicians are clearly merely recording information provided by the Veteran and not providing medical opinions as to a past history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence").

For these reasons and bases, the Board rejects the Veteran's unsubstantiated lay statements as competent and credible evidence sufficient to establish the his skin condition is a result of burns or to suggest an association between his skin condition and his military service.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).

Consequently, the Board finds that the preponderance of the evidence is against this claim and, as such, it must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

IV.  Pulmonary Disorder

The Veteran also claims that service connection is warranted for COPD.  He initially claimed that this disability resulted from asbestos exposure while stationed on the USS Saratoga.  The RO in its August 2009 Supplemental Statement of the Case stated that a review of the Veteran's service personnel records showed that the Veteran served in a capacity where he was likely exposed to asbestos.  Further, in the alternative, he now claims that his COPD resulted from the alleged inservice burn injury.  

First addressing the question of current disability, unlike, his claimed burn scars to the neck and shoulder, there are credible diagnoses of COPD.  

Private medical records from August 1992 to August 2008 reflect that the Veteran was treated for and diagnosed with COPD, recurrent bronchitis, acute and mild bronchospasm, exertional dyspnea, and pneumonia with bronchospasm.  A December 1999 private medical report reflects the Veteran was diagnosed with smoking abuse with COPD.  In June 2001, the Veteran reported a history of post-service asbestos exposure while working for the telephone company and was diagnosed with COPD on the basis of long term smoking and possibly asbestosis.  An August 2001 private medical report reflects that the Veteran reported a history of working for the General Telephone Company for the past 28 years, doing installation and repair of phone systems and believed that he was exposed to asbestos from drilling into walls and running wires through them, although it was difficult for him to quantitate the asbestos exposure.  He also reported service in the Navy for 27 months, working as a nuclear weapons technician, and he was unsure how much asbestos exposure he had there.  At this time, the Veteran was diagnosed with a history of asbestos exposure, though it was difficult to quantitate.  In September 2001 and November 2001, the Veteran was diagnosed with COPD and a history of asbestos exposure with no definite evidence of asbestos pleural or parenchymal disease.  The Veteran was also diagnosed with a history of asbestos exposure and COPD in December 2001.  In November 2002, the Veteran was diagnosed with COPD secondary to smoking abuse and a history of asbestos exposure.  In a September 2006 private medical report, the Veteran noted a history of service in the U.S. Navy aboard the USS Saratoga for three cruises, the last being in 1964.

In considering the second element of the Shedden analysis (evidence of in-service incurrence or aggravation of a relevant disease or an injury), as reported above, there are no complaints, findings, or diagnoses regarding a respiratory disorder during service.  As noted, the RO has stated that the Veteran liked served in a capacity that exposed him to asbestos.  Furthermore, there is no credible evidence of the burn injury alleged by the Veteran.   

Just as importantly, the record does not contain any probative (meaning competent and credible) evidence suggesting his respiratory disability was incurred during or coincident with his military service.  In light of this recounted history, the Board requested further development of the claim in regards to the Veteran's contentions.  The VA examiner in April 2012 found that the Veteran did not have any residuals of asbestos exposure.  In providing his reasoning, the examiner noted there is no evidence of record to substantiate a diagnosis of asbestosis.  Further, his COPD was not caused by any incident or accident that occurred during his active service including asbestos and/or jet engine fuel exposure.  She further noted that there was no evidence of a lung condition in service or more than 32 years after service in 2001 (in actuality 1992).  She went on to note that he had a significant history of smoking 1/2 to 1-package a day for 54 years.  

As stated, while the Veteran is competent, even as a layman, to proclaim having experienced respiratory difficulty during and since his military service, this medical opinion is more competent and credible on the determinative issue of causation and diagnosis-especially since the conditions asbestosis and COPD are not the type of conditions that are readily amenable to probative lay comment regarding their etiology.  38 C.F.R. § 3.159(a)(1) and (2).  See, too, Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The VA physician reviewed the pertinent medical evidence and examined the Veteran.  She noted his objective medical history and took into consideration his statements regarding injury in service, including while aboard the USS Saratoga.  See Dalton, 21 Vet. App. 23, 30-31 (2007).  The Board realizes that the physician incorrectly stated that the initial diagnosis of COPD was in 2001 instead of 1992, but the import of the statement was based on the fact that there was an extended period of time before a diagnosis of COPD.  She then based her opinion on reasonable medical principles that are supported by the evidentiary record.  See Wray, 7 Vet. App. 488, 493 (1995).  The Board accords significant weight to the report of this physician due to her thorough review of the Veteran's medical history, her discussion of his particular symptoms, her consideration of the theories he presented, and her medical expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

Furthermore, the medical evidence supports this VA examiner's conclusions.  In reviewing the Veteran's service as well as post-service history, there is no evidence showing the residuals of such injuries described by the Veteran let alone a lung condition.

In fact, there are no records reflecting complaints, diagnosis or findings related to COPD until 1992 or thereabouts, so for some 26 years after the Veteran's military service ended in 1966 (not 2001 as reported by the VA physician).  This is far removed from his service with no suggestion of its initial manifestation during the intervening years following the conclusion of his service.  

The Board realizes that the mere fact that there is no documentation of this condition for so long after service, such as in the way of treatment records, is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Also, because his COPD was not noted in service, as his respiratory system was at all times within normal limits while in service, the application of the principle of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is not in order.

Further, the April 2012 VA compensation examiner considered it noteworthy that there were no relevant findings in service and for an extended period after service discharge.  But, as importantly, this examiner also offered up a more likely scenario for the source of the Veteran's COPD, pointing out that it is often associated with years of tobacco use, and, in this case an over 50 year-history.  So this examiner's disassociation of the COPD from the Veteran's military service was not entirely predicated on him not having experienced any relevant symptoms while in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  Moreover, this appears to be opinion of his private physicians, who have constantly noted his tobacco use and in some instances included this history in diagnosing COPD.

As noted above, as far as those physicians who included his alleged burn injury when diagnosing COPD, the Board finds that the diagnoses have little probative value, as they were simply recitations of the Veteran's reported history.  In this decision, the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

However, ultimately, the VA medical opinion is more competent and credible on the determinative issues of diagnoses and causation.  For these reasons and bases, the preponderance of the evidence is against this claim for service connection for COPD.  And since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of burns on the neck and shoulder is denied.

Service connection for COPD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


